Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/21/21 has been entered. Claims 3, 7-8, 12-60, 62-71, 73 and 75-82 are cancelled. Claims 1-2, 4-6, 9-11, 61, 72 and 74 are pending and are under examination. 
 
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  However, the provisional application relied upon does not disclose the instant invention i.e. the wick being claimed. Accordingly, the claims are assigned the effective filing date of 9/2/16.


Information Disclosure Statement
The information disclosure statement filed 4/21/2021 has been considered.  An initialed copy is enclosed.

Claim Interpretation

With respect to claims 9-11, the claim limitation “wherein said detection component is configured for the detection of a bacterium” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Thus, the claim limitation is being treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The corresponding structure, material or act for performing the recited function is interpreted to be the binding moiety disclosed in the specification at paragraph 171-182.

Claim Rejection Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-2, 4-6, 9-11, 61, 72 and  74 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

The amendment to claim has been carefully considered but is not persuasive. This is because the ARROW wick consists of 5 fiberglass as disclosed in paragraph 221.

    PNG
    media_image1.png
    673
    727
    media_image1.png
    Greyscale


The ARROW wick consists of 5 fiberglass sheets – the disclosure of 5 fiberglass sheets does not provide written description support for more than 5 fiberglass sheets which is encompassed by “wick comprises five layers” as recited in the amended claim
Thus, the subject matter of the claims as a whole is still drawn to new matter.




Status of the Claims

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645